Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Drawings
The drawings received on 5/15/2019 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit” and “control unit” in claims 1-18 and “means for” for claim 20.
Detection unit corresponds to processing circuit section for detecting a gesture by the user by processing image data [PG Publication: par 0084, 0086-0087]
Control unit corresponds to processing circuit section for transmitting an instruction corresponding to the received operation to the target object [PG Publication: par 0084, 0086-0087]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US-2015/0055168).
As to Claim 1, Kato teaches ‘An information processing apparatus that is used in contact with a user, comprising: a detection unit that detects a motion of the user in a real space performed without contacting an object that is present in the real space [par 0022, 0025-0027, 0036-0037 – server receives and detects users’ gestures in association with MFPs]; and a control unit that instructs the object to execute a specific function in a case where a plurality of motions by users for a common object are detected, the specific function being correlated with the plurality of motions [Fig 10, processor of server executes the specific process of the MFP based on the hand-gestures assigned to the plurality of users]’.  

Further, in regards to claim 19 the information processing apparatus of claim 1 performs the program on the non-transitory computer readable medium of claim 19.
Further, in regards to claim 20, the information processing apparatus of claim 1 includes the structure for means for information processing apparatus of claim 20.

As to Claim 2, Kato teaches ‘wherein the plurality of motions are different operations prescribed in advance [Fig 10, par 0031 – tables that define the process corresponding to the different gestures for each of the multiple users]’.  

As to Claim 3, Kato teaches ‘wherein allocation of operations required from individual users differs in accordance with a combination of the users [par 0065 – if a new gesture is assigned for multiple functions, it is possible for two users to use the MFP at the same time]’.  

As to Claim 4, Kato teaches ‘wherein the plurality of motions associated with execution of the specific function are set for each specific function [Fig 10, par 0031 – tables that define the operation process to the different gestures for each of the multiple users]’.  

As to Claim 5, Kato teaches ‘wherein the plurality of motions are correlated with different operation elements associated with the specific function [Fig 10, par 0031, 0061-0066 – the hand gestures correspond to “call of device”, “selection of device” or “operation of device” which correspond to different processes and elements of the MFP]’.  

As to Claim 6, Kato teaches ‘wherein the plurality of motions are set for each object [Fig 10, par 0031 – different gestures are set for each operation target device, MFP]’.  

As to Claim 7, Kato teaches ‘wherein the plurality of motions are correlated with the same operation element associated with the specific function [Fig 10, par 0031, 0042-0047 – plurality of motions corresponding to a hand wave of user A for operation target device A to perform a call process including flashing an indicator lamp]’.  

As to Claim 10, Kato teaches ‘wherein, in a case where directions of operations corresponding to the plurality of motions are the same as each other, the specific function is executed in accordance with a result of combining the plurality of motions [par 0065-0066 – when two users compete to use erasable printing function on the same printer based on their gestures, performing the process by predetermining the order of priority, therefore based on priority one use’s processed before the others]’.  

As to Claim 11, Kato teaches ‘wherein the user is notified of presence of an operation of the common object by a different user [par 0045-0046 – if call implementation conditions are not met, the process is completed since another user is already using the control target device for the call operation in which the indicator lamp will not flash or an output voice is not announced, therefor a user will be notified based on no indication]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-2015/0055168) in view of Shiose (US-2018/0374387).
As to Claim 14, Kato teaches all of the claimed elements/features as recited in independent claim 1. Kato does not disclose expressly ‘wherein a tactile feel that matches the detected motion is generated and applied to the user’.
Shiose teaches ‘wherein a tactile feel that matches the detected motion is generated and applied to the user [par 0020, 0041-0042, 0046-0047 – outputting a tactile feel based on a user’s hand gestures]’.  
Kato and Shiose are analogous art because they are from the same field of endeavor, namely digital image data printing systems that detects user’s gestures. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include outputting a tactile feel, as taught by Shiose. The motivation for doing so would have been to allowing a user to feel a tactile sensation when holding their hands/fingers out in the air. Therefore it would have been obvious to combine Shiose with Kato to obtain the invention as specified in claim 14.

As to Claim 15, Shiose teaches ‘wherein the tactile feel differs in accordance with the specific function [par 0046-0047 – outputting different tactile feels based on a user’s hand gestures (i.e. holding out both hands and each character of braille)]’.  
Kato and Shiose are analogous art because they are from the same field of endeavor, namely digital image data printing systems that detects user’s gestures. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include outputting a tactile feel, as taught by Shiose. The motivation for doing so would have been to allowing a user to feel a tactile 

As to Claim 16, Shiose teaches ‘wherein the tactile feel is applied in a case where an operation for the specific function is received [par 0046-0047 – outputting different tactile feels based on a user’s hand gestures (i.e. holding out both hands and each character of braille)]’.  
Kato and Shiose are analogous art because they are from the same field of endeavor, namely digital image data printing systems that detects user’s gestures. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include outputting a tactile feel, as taught by Shiose. The motivation for doing so would have been to allowing a user to feel a tactile sensation when holding their hands/fingers out in the air. Therefore it would have been obvious to combine Shiose with Kato to obtain the invention as specified in claim 16.

Allowable Subject Matter
Claim 8 (and claim 9 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 (and claim 18 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kato in view of Shiose and further in view of the prior art searched and/or cited does not teach nor render obvious “wherein, in a case where directions of operations corresponding to the plurality of motions are opposite to each other, the specific function is executed in accordance with a result of combining the plurality of motions” as recited in dependent claim 8; “wherein an image that indicates a motion of the different user is displayed together with an image for work in which the object is captured” as recited in dependent claim 12; “wherein an image that is used by the different user for an operation is displayed together with a screen in which the object is captured” as recited in dependent claim 13; and “wherein the tactile feel is generated in accordance with a motion of a different user” as recited in dependent claim 17.


Conclusion
The prior art of record
a. US Publication No.	2015/0055168
b. US Publication No.	2018/0374387
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. Matsuki et al. (US-2016/0316081) teaches an augmented reality operation system that includes an image-taking device and a display device that displays a synthetic image by synthesizing an operation image in a manner such that the operation is viewed to be located at a predefined position in a virtual space in a taken image
d. Tsurumi (US-2009/0135135) teaches a recording and reproducing apparatus that detects a part of a human body or an object in a predetermined form and switches images to be displayed based on the detected body
e. Weising et al. (US-9,310,883) teaches controlling a view of a virtual scene with a handheld devices including multiplayer users and devices


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677